         Case 1:17-cv-01167-JEB Document 102 Filed 10/10/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                      Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.


                                    NOTICE OF APPEAL

        Notice is hereby given that Defendant the Federal Bureau of Investigation appeals to the

United States Court of Appeals for the D.C. Circuit from the memorandum opinion (Dkt No. 86)

and order and final judgment (Dkt. No. 85) entered by the Court on June 7, 2019, and from the

memorandum opinion (Dkt. No. 95) and order (Dkt. No. 94) entered by the Court on August 12,

2019.

Dated: October 10, 2019                           Respectfully submitted,
                                                  ETHAN P. DAVIS
                                                  Principal Deputy Assistant Attorney General

                                                  MARCIA BERMAN
                                                  Assistant Director, Civil Division

                                                  /s/Carol Federighi
                                                  CAROL FEDERIGHI
                                                  Senior Trial Counsel
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  P.O. Box 883
                                                  Washington, DC 20044
                                                  Phone: (202) 514-1903
                                                  Email: carol.federighi@usdoj.gov

                                                  Counsel for Defendant
